DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the elements in Figs. 1, 4 and 5 with only reference numbers labeling various boxes without description of the boxes do not provide a clear relationship between the elements that would have been apparent to any viewers reviewing the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
The limitation “according to 4” in line 1 of claim 5 appears to be a typo from the amendment and should read “according to claim 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huenig et al. (EP 3048025 A1) and Uchida (US 2017/0158195 A1) as supporting document.
For claims 1 and 7, Huenig discloses a controller (60) for controlling travel of a straddle-type vehicle (100) (Abstract, Fig. 1), the controller comprising: a control section (62) capable of executing cruise control in which acceleration/deceleration of the straddle-type vehicle (100) is automatically controlled without relying on an accelerating/decelerating operation by a driver (Fig. 1, para. 0002, 0014, where cruise control function is used to control vehicle driving operations), wherein during the cruise control, the control section (62) detects an entry of a curved road on the basis of a predicted route of the straddle-type vehicle (100)  (Para. 0006, 0009-0011, where an upcoming curve is recognized and predicted based on map data, historical data and route), and decelerates the straddle-type vehicle (100) before the straddle-type vehicle (100) reaches the entry (Para. 0014, 0015, where the vehicle decelerates for the upcoming curve before reaching the curve providing speed messages and/or warning and alert).
Huenig does not explicitly disclose the vehicle decelerates at a time point before the curve entry. However, it would have been common knowledge for one of ordinary skill in the art the vehicle would have to decelerates at a time point before the entering curve with sufficient distance relate to time in order for the vehicle to properly reduce the speed of the vehicle, meeting the desire speed for traveling through the recognized curves. Even so, Uchida in the same field of the art, as support, discloses the time point associate with when deceleration of the vehicle starts (Para. 0002, 0043, 0046, 0066, 0078, 0079).

For claim 2, Huenig discloses the controller according to claim 1, wherein during the cruise control, the control section (62) restricts a vehicle speed of the straddle-type vehicle (100) to be equal to or lower than an upper limit speed, reduces the upper limit speed at the time point before the straddle-type vehicle (100) reaches the entry, and thereby decelerates the straddle-type vehicle (100) (Para. 0010, 0011, 0015, where the vehicle is restricted to travel speed based on the cruise control and further adjust the drivable speed before reaching and during the travel of the curve).

For claim 3, Huenig discloses the controller according to claim 2, wherein during the cruise control, at the time of turning, the control section (62) adjusts the upper limit speed according to an inertia force index that is correlated with an inertia force generated on the straddle-type vehicle (100) by turning (Para. 0003, 0011, where the dynamic parameters for the curve that are used to calculate the upper limit or critical speed with respect to the traveling of the curve is based on the known physical forces acts on the vehicle while making the turn).

For claim 4, Huenig discloses the controller according to claim 1, wherein during the cruise control, at the time point before the straddle-type vehicle (100) reaches the entry, the control section (62) decelerates the straddle-type vehicle (100) on the basis of a curvature index that is correlated with a curvature of the curved road (Para. 0011, 0020, where the vehicle decelerates based on the measured data of the vehicle correlating to measured or recognized curve data of the upcoming curve).

For claim 6, Huenig discloses the controller according to claim 1, wherein the cruise control includes adaptive cruise control in which the straddle-type vehicle (100) is made to travel according to a distance from said straddle-type vehicle (100) to a preceding vehicle, motion of said straddle-type vehicle (100), and the driver's instruction (Para. 0002, where the known adaptive cruise control is disclosed and that the function of adaptive cruise control is well understood to control the vehicle according to distance from preceding vehicles, motion of the vehicle and driver’s instructions).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huenig et al. (EP 3048025 A1) and Uchida (US 2017/0158195 A1) as supporting document as applied to claim 4 above, and further in view of Ono (US 2015/0183480 A1).
For claim 5, Huenig discloses the controller according to claim 4, wherein during the cruise control, the control section (62) performs speed regulating control of the straddle-type vehicle, which is performed at the time point before the straddle-type vehicle reaches the entry (Para. 0010, 0011, 0014), based on the measured parameters relate to the operating parameters including speed, forces acting and will be acted on the vehicle during the turn, and the curves information including inclination, radius and conditions of the curves. However, Huenig does not explicitly disclose the control section prohibits deceleration of the straddle-type vehicle, on the basis of a lean angle of the straddle-type vehicle. It would have been obvious for one of ordinary skill in the art due to the nature of how straddle-type vehicle navigate turns on curve roads, which must consider lean angles of the vehicle that is one of the main factor associate with forces and lateral accelerations of the vehicle, Huenig regulating the speed of the vehicle for successfully navigating the curves would prevent the deceleration of the vehicle taking lean angle into account from falling below the speed being regulated. The reason is that it is common knowledge that if a speed of a straddle-type vehicle during a turn, while the vehicle is at a certain lean angle, falls below a desire speed for the turn, the vehicle will become unstable and fall under. Even so, Ono in the same field of the art discloses the control section of the two-wheeled vehicle prohibits deceleration of the vehicle on the basis of a lean angle of the vehicle during turns for the same reason as discussed above (Abstract, para. 0005, 0039, 0047). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Huenig to control the vehicle to prohibits deceleration of the vehicle on the basis of a lean angle of the vehicle, taught by Ono in order to prevent the vehicle to become unstable during turns due to insufficient speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2019/0217859 A1) Knoishi et al. discloses a vehicle control apparatus having driving control that establishes deceleration time point before entering curves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661